Order issued October ~ ~ ,2012




                                             In The




                                      No. 05-12-01060-CV


                ACI HEALTHCARE STAFFING, LLC, ET AL., Appellants



                  V-PLATINUM CONSULTING, L.P., ET AL., AppeUees


                                            ORDER

       We GRANT appellees’ October 15, 2012 motion for leave to file a brief. We ORDER

appellees brief tendered to this Court on October 15, 2012 filed as of the date of this order.